               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

R&L TRANSFER, INC. and TRUCK
LEASING, LLC,                                        NO. 4:19-CV-0967
       Plaintiffs,
                                                     (JUDGE CAPUTO)
              v.
YAYA TRANSPORT, LLC and
ABDIRIZAK GURE,
       Defendants.

                                  MEMORANDUM
      Presently before me is the Motion to Dismiss (Doc. 3) filed by Defendants Yaya
Transport, LLC (“Yaya”) and Abdirizak Gure (“Gure”). For the reasons that follow,
the motion to dismiss will be denied.
                                     I. Background
      The facts as alleged in the Complaint are as follows:
      On May 18, 2017, Plaintiff Truck Leasing, LLC (“TL”) owned an International
ProStar tractor that was hauling trailers owned by Plaintiff R&L Transfer, Inc.
(“R&L”). (See Doc. 1, Ex. “A”, ¶¶ 5-6). At the time, the TL tractor was being
operated by Jonathan Shelton (“Shelton”) on Interstate 80 near Snow Shoe Township,
Centre County, Pennsylvania. (See id. at ¶ 7). Defendant Gure was operating a 2007
Freightliner tractor with an attached trailer owned by Yaya in the same area at this
time. (See id. at ¶¶ 8-9).
      At approximately 3:50 a.m. on May 18, 2017, Gure was operating the Yaya
tractor at an unsafe speed in the right travel lane on Interstate 80 without activating its
rear lighting. (See id. at ¶ 12). In addition, the Yaya tractor and trailer did not have
reflective tape or other safety mechanisms. (See id. at ¶ 20). As Shelton approached
the unilluminated Yaya tractor-trailer while driving the TL tractor with attached R&L
trailers, he was forced to apply the brakes and perform an evasive steering maneuver.
(See id. at ¶ 14). Shelton was unable to avoid contacting the rear of the Yaya trailer
and a collision resulted. (See id. at ¶ 15). As a result, TL and R&L sustained
$109,512.54 in damages. (See id. at ¶ 16).
      Based on the foregoing, Plaintiffs commenced this action by filing a one-Count
Complaint for negligence on or about May 6, 2019 in the Court of Common Pleas of
Centre County, Pennsylvania. (See Doc. 1, Ex. “A”, generally). Defendants removed
the action to this Court on June 5, 2019. (See Doc. 1, generally). Defendants
subsequently filed the instant motion to dismiss on June 19, 2019. (See Doc. 3,
generally). Specifically, Defendants seek to dismiss the “allegations of recklessness
and gross negligence so as not to open Defendants to a claim for punitive damages.”
(Id.). The motion to dismiss has now been fully briefed, so it is ripe for disposition.
                                  II. Legal Standard
      Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, for failure to state a claim upon which relief can be
granted. See Fed. R. Civ. P. 12(b)(6). “Under the ‘notice pleading’ standard
embodied in Rule 8 of the Federal Rules of Civil Procedure, a plaintiff must come
forward with ‘a short and plain statement of the claim showing that the pleader is
entitled to relief.’” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d
Cir. 2014) (quoting Fed. R. Civ. P. 8(a)(2)).
      When resolving a Rule 12(b)(6) motion, “a court must consider no more than
whether the complaint establishes ‘enough facts to raise a reasonable expectation that
discovery will reveal evidence of the necessary elements’ of the cause of action.”
Trzaska v. L’Oreal USA, Inc., 865 F. 3d 155, 162 (3d Cir. 2017) (quoting Connelly v.
Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)). In reviewing the sufficiency
of a complaint, a court must take three steps: (1) identify the elements of the claim; (2)
identify conclusions that are not entitled to the assumption of truth; and (3) assume the
veracity of the well-pleaded factual allegations and determine whether they plausibly
give rise to an entitlement to relief. See Connelly, 809 F.3d at 787 (citations omitted).
                                           2
“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
                                       III. Discussion
          Defendants seek dismissal of Plaintiffs’ allegations of reckless conduct and
gross negligence. (See Doc. 3, generally). More particularly, Defendants argue that
such allegations are conclusory and not properly supported by factual averments. (See
id.). Thus, Defendants conclude that those allegations should be dismissed so as not
to expose them to a claim for punitive damages. (See id.). Defendants’ motion will
be denied.
          First, Plaintiffs have adequately pled facts to plausibly support a finding of
recklessness or gross negligence. A defendant acts recklessly when “his conduct
creates an unreasonable risk of physical harm to another [and] such risk is
substantially greater than that which is necessary to make his conduct negligent.”
Phillips v. Cricket Lighters, 883 A.2d 439, 445 (Pa. 2005). Gross negligence is “a
form of negligence where the facts support substantially more than ordinary
carelessness, inadvertence, laxity, or indifference.” Albright v. Abington Memorial
Hospital, 696 A.2d 1159, 1164 (Pa. 1997).
          At present, Plaintiffs’ factual allegations are sufficient to find Defendants acted
recklessly and/or grossly negligent.          Plaintiffs asserts that Gure operated the
unilluminated Yaya tractor and attached trailer without safety features, including
reflective tape, at night on an interstate in an unreasonably slow manner in violation
of state and federal law. A finding of recklessness or gross negligence is plausible on
these facts. See, e.g., White v. Trybala, No. 19-14, 2019 WL 2119982, at *2-3 (M.D.
Pa. May 15, 2019) (denying motion to dismiss allegations of reckless and gross
negligence where the plaintiff pled that tractor-trailer driver failed to stop at a red
light).
                                               3
      Plaintiffs have also adequately pled facts to maintain their demand for punitive
damages. The Pennsylvania Supreme Court has stated that punitive damages “may be
awarded for conduct that is outrageous, because of defendant's evil motive or his
reckless indifference to the rights of others,” and because punitive damages are penal
in nature, they “are proper only in cases where the defendant's actions are so
outrageous as to demonstrate willful, wanton, or reckless conduct.” Hutchison ex rel.
Hutchison v. Luddy, 870 A.2d 766, 770 (2005). “Punitive damages may be awarded
in Pennsylvania for reckless conduct, - that is, conduct less culpable than intentional
or willful action,” because “as the Hutchison court implicitly acknowledged,” “[a]
plaintiff can sue for negligence and prove recklessness, yet still be unable to prove
intent.” Brand Mktg. Grp. LLC v. Intertek Testing Servs., N.A., Inc., 801 F.3d 347,
359 (3d Cir. 2015) (citing Hutchison, 870 A.2d at 770-72). Therefore, “punitive
damages may be awarded in negligence cases if the plaintiff proves greater culpability
than ordinary negligence at trial,” because there is nothing in “in law or logic to
prevent the plaintiff in a case sounding in negligence from undertaking the additional
burden of attempting to prove . . . that the defendant's conduct not only was negligent
but that the conduct was also outrageous,' such that it warrants punitive damages.”
Brand Mktg. Grp., 801 F.3d at 358 (citing Hutchison, 870 A.2d at 772-73). “Punitive
damages will be imposed where the defendant knew or had reason to know of facts
which create a high degree of risk of physical harm to another, and deliberately
proceeded to act, or failed to act, in conscious disregard of, or indifference to, that
risk.” Hutchison, 870 A. 2d. at 771 n.7.
      At this stage in the litigation, and as explained above, Plaintiffs’ allegations of
recklessness and gross negligence are sufficient to withstand the instant motion to
dismiss. As a result, Plaintiffs’ request for punitive damages will not be dismissed.
See, e.g., White, 2019 WL 5119982, at *3-4; see also Holder v. Suarez, No. 14-1789,
2016 WL 593620, at *8 (M.D. Pa. Feb. 12, 2019) (denying motion for partial summary
judgment on the plaintiff’s punitive damage claim where material disputes of fact
                                           4
existed as to whether the defendant was “operating his truck with inoperable lights”
and “whether the hazard lights were operational at the time of the accident”).
                                  IV. Conclusion
      For the above stated reasons, Defendants’ motion to dismiss will be denied.
      An appropriate order follows.


July 17, 2019                                   /s/ A. Richard Caputo
Date                                            A. Richard Caputo
                                                United States District Judge




                                         5
